Case 1:20-cv-01478-LMB-MSN Document 56 Filed 08/05/21 Page 1 of 2 PagelD# 528

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
REHANA BIBI,
Plaintiff,
Vv. 1:200v1478 (LMB/MSN)

MIR SHAKIL-UR-RAHMAN, et al.,

Defendants.

Nem? Nee” Nine Ne” Nae” See” Nee” Neer Nee”

ORDER

 

The Yahya defendants have filed a Motion for Order Requiring Evidence Preservation
and Spousal Discovery and Sanctions (“Motion”) and noticed oral argument for August 6, 2021.
Plaintiff has responded to the Motion, opposing the relief requested but also suggesting that any
hearing be continued to after September 16, 2021, the date by which an answer or responsive
pleading is due from defendants Mir Shakil-ur-Rahman and Shaheena Shakil-ur-Rahman (the
“Rahman defendants”) who are located in Pakistan.

The defendants’ Motion alleges that the plaintiff's husband, who is in Pakistan, has
attempted to prevent a family member from providing information about the plaintiff to the
Rahman defendants. As a result, defense counsel seeks an order that would allow him to “take
immediate custody of any phone, tablet, computer or electronic device [plaintiff] uses, and that
she be ordered to identify all communications mediums she uses, and the password information
to access those mediums.” The Yahya defendants also request an order requiring plaintiff “and
her husband to refrain from deleting, destroying, or altering any communications either of them
controls.” [Dkt. No. 45] at 3. The Court finds that oral argument will not assist the decisional

process.
Case 1:20-cv-01478-LMB-MSN Document 56 Filed 08/05/21 Page 2 of 2 PagelD# 529

As for the issues raised in defendants’ Motion, to the extent they seek production of
plaintiffs electronic devices and passwords for those devices, the Motion [Dkt. No.45] is
DENIED because there is no reason to believe that plaintiff and her counsel will fail to produce
any properly requested, relevant evidence through the standard discovery process.

Given the plaintiffs previous allegations about the defendants attempting to use
Pakistan-based family members to put pressure on plaintiff to settle her case and the Yahya
defendants’ allegations about plaintiff's husband trying to prevent a family member in Pakistan
from providing information about the plaintiff to the Rahman defendants, it is hereby

ORDERED that no party will directly, or indirectly through any family member or other
individual, coerce any witness, tamper with or destroy any evidence or pressure any party to take
a litigation position. If such conduct, or an attempt to commit such conduct, is established by a
preponderance of the evidence, the party who engaged in the conduct will be subject to sanctions
which may include, but are not limited to, preclusion of evidence, dismissal of claims, monetary
sanctions, and being held in civil contempt; and it is further

ORDERED that the hearing scheduled for August 6, 2021 be and is cancelled.

The Clerk is directed to forward copies of this Order to counsel of record and to remove
the hearing from the Court’s August 6, 2021 motions docket.

AL

Entered this 5 day of August, 2021.

Alexandria, Virginia

Is/ A

Leonie M. Brinkeina
United States District Judge

 
